

	

		III

		108th CONGRESS

		2d Session

		S. RES. 471

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2004

			Mr. Durbin submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Authorizing the printing of tributes and

		  other related materials in honor of the late Senator Paul

		  Simon.

	

	

		That there be printed as a Senate

			 document a compilation of tributes and other related materials concerning the

			 Honorable Paul Simon, late a Senator from the State of Illinois.

		

